UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

HENRY J. DURHAM,

                              Plaintiff,

       -against-                                            9:17-CV-0434 (LEK/DJS)

HASSAN JONES, et al.,

                              Defendants.


                                            ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation filed on

January 23, 2019, by the Honorable Daniel J. Stewart, U.S. Magistrate Judge, pursuant to

28 U.S.C. § 636(b) and Local Rule 72.3. Dkt. No. 30 (“Report-Recommendation”).

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). A court “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. Otherwise, if no objections are made, or if an

objection is general, conclusory, perfunctory, or a mere reiteration of an argument made to the

magistrate judge, a district court need review that aspect of a report-recommendation only for

clear error. Barnes v. Prack, No. 11-CV-857, 2013 WL 1121353, at *1 (N.D.N.Y.

Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07, 306 n.2 (N.D.N.Y. 2008),

abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange, 748 F.3d 471 (2d Cir.
2014); see also Machicote v. Ercole, No. 06-CV-13320, 2011 WL 3809920, at *2 (S.D.N.Y.

Aug. 25, 2011) (“[E]ven a pro se party’s objections to a Report and Recommendation must be

specific and clearly aimed at particular findings in the magistrate’s proposal, such that no party

be allowed a second bite at the apple by simply relitigating a prior argument.”). “A [district]

judge . . . may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” § 636(b).

III.      DISCUSSION

          No objections were filed in the allotted time period. Docket. Thus, the Court has

reviewed the Report-Recommendation for clear error and has found none.

IV.       CONCLUSION

          Accordingly, it is hereby:

          ORDERED, that the Report-Recommendation (Dkt. No. 30) is APPROVED and

ADOPTED in its entirety; and it is further

          ORDERED, that Defendants’ motion for summary judgment (Dkt. No. 26) is

GRANTED in part and DENIED in part; and it is further

          ORDERED, that Plaintiff’s medical indifference claim is DISMISSED; and it is further

          ORDERED, that the Clerk remove defendants Amy Brothers and Maria Ocampo from

this action; and it is further

          ORDERED, that Plaintiff’s excessive force claims against defendants Hassan Jones,

Michael Wright, Mr. Velasquez, and Paul Calogero SURVIVE Defendant’s motion; and it is

further




                                                  2
       ORDERED, that the Clerk of the Court serve a copy of this Order on the parties in

accordance with the Local Rules.

       IT IS SO ORDERED.


DATED:        March 08, 2019
              Albany, New York




                                              3
